DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damping member (claim 12) and a pressure relief device (claim 15) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


Claim(s) 1, 4-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Patent Application No. WO 2017/188881A1 (Hermansson) in view of Published Japanese Patent Application No. JP2004136828A (Yamanashi; provided to the Office by Applicant in an IDS), U.S. Patent No. 1,393,825 (Porharty) and U.S. Patent No. 2,460,159 (White).  
Re. claims 1 and 14: Hermansson discloses a liquefied natural gas (LNG) hydrogen discharge system for a truck (1), the system comprising: a tank (10), a piping arrangement (20) provided with at least one discharge opening (30), a deflector1 (26, 23 of the piping arrangement 20) including a vent for venting LNG exiting through the discharge opening (30), wherein the vent extends upwards with respect to the ground to discharge CNG vapor upwards relative to the ground. See figure 1, reproduced below. 

    PNG
    media_image1.png
    787
    1251
    media_image1.png
    Greyscale

Hermansson discloses a cryogenic discharge system, but does not explicitly disclose a hydrogen discharge system. See figure 1, reproduced above and figure 2 reproduced below. 

    PNG
    media_image2.png
    480
    545
    media_image2.png
    Greyscale

Yamanashi teaches a hydrogen discharge system in a vehicle. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryogenic tank of Hermansson to be used for hydrogen as taught by Yamanashi. One would have been motivated to make this modification because hydrogen is more readily available than LNG. 
	Hermansson as modified by Yamanashi discloses a vent that is configured to maintain the deflector in a configuration wherein the vent faces upwards with respect to the tank (10) to which it is connected (via pipe 21) when Hermansson’s vehicle is in its normal, operational position on a horizontal surface. But the combination does not particularly disclose a vent that is able to maintain its vertical orientation relative to the tank (10) when the vehicle is not in its otherwise normal operational position on a horizontal surface, or is overturned. 
	Porharty teaches a vent/discharge system that is able to maintain its vertical orientation relative to a tank to which it is connected. To achieve this, Porharty’s discharge system includes a tank (1) and piping arrangement that includes a deflector (4) that is rotatably mounted with respect to a pipe (12), and a balancing weight (36) secured to the deflector (4) to maintain the deflector in a configuration wherein a vent (26) extends upward with respect to the ground in order to always discharge vapor upwards relative to the ground. See, for example, figure 2 reproduced below.  

    PNG
    media_image3.png
    612
    701
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryogenic tank and piping arrangement disclosed by Hermansson to include the piping arrangement, the deflector and the balancing weight of Porharty. One of ordinary skill in the art would have been motivated to make this modification because from Hermansson page 2, lines 17-29 and page 3, lines 1-2, Hermansson is aware of the existence of (UN ECE R110), which requires, among other things that boil-off gas must be vented away at a higher level through an open ended piping arrangement, and that gas exiting the piping arrangement may not impinge on enclosed areas on an LNG vehicle, on an engine intake or an engine exhaust of an LNG vehicle, on an air intake of an LNG vehicle, or on other vehicles. Hermansson does not particularly disclose that trucks overturn. 
However, White does disclose that it is known that trucks do overturn and that the position of a vapor outlet in a vertical orientation is paramount (column 1, lines 32-47). 
	Therefore, knowing the requirements of “UN ECE R110” that boil-off gas must be vented away, and knowing that the venting arrangement of Hermansson is vertically oriented and that trucks do overturn, a person of ordinary skill in the art would understand that Hermansson’s piping arrangement would rotate with the chassis in the event of a roll-over and thus be unable to maintain the vent pipe’s verticality and possibly impinge on enclosed areas of the vehicle. Therefore, in order to maintain the verticality of Hermansson piping arrangement in a roll-over situation, a person of ordinary skill in the art would look to Porharty. With Porharty, the verticality of the deflector is maintained in a vertical orientation, regardless of the rotational orientation of the tank. That is, by modifying Hermansson using the teaching of Porharty, Hermansson’s truck could roll over and the deflector would maintain its vertical orientation. 
Re. claim 4: Hermansson discloses a piping arrangement (20) that includes a rigid conduit (21), a flexible conduit (26) and a second rigid conduit (23). Note the hose clamp (36b) that is used to connect the flexible conduit (26) to rigid conduit (23), which includes the discharge opening (30). Insofar as the rigid conduit (23) appears to be a conventional pipe having a diameter and a radius, it appears that the discharge opening of the pipe is a radial opening. 
Re. claim 5: Porharty discloses wherein the deflector (4) is a cylindrical box comprising two opposed holes (either end of 4), and at least one of the two opposed holes receives the pipe (12).  
Re. claim 6: Porharty further discloses a bracket (6) that includes a cylindrical opening (14), which is in communication with the cylindrical opening (13) of pipe (12) to form a piping arrangement, when the bracket (6) is secured to pipe (12).  
Re. clam 7: Porharty discloses wherein the bracket (6) is secured to a longitudinal end of the pipe (12).  
Re. claim 8: Porharty discloses wherein the pipe (12) comprises a first pipe portion  delimiting the discharge opening (26) and a second pipe portion (13) forming a right angle with the first pipe portion and in that the bracket (6) is secured to the second pipe portion  of the pipe. Porharty does not specifically disclose wherein the pipe is a “pipe elbow” in a conventional sense, but Porharty’s pipe is functionally equivalent to a “pipe elbow.” As an aside, the reference of White does disclose a pipe elbow (14) that is secured to a vent conduit (13) and a pipe (20), and wherein White’s pipe elbow is rotatably mounted relative to the pipe (see figures 2 and 3, reproduced below). 

    PNG
    media_image4.png
    778
    1066
    media_image4.png
    Greyscale

Re. claim 9: Porharty discloses wherein the bracket (6) is L-shaped (figure 2).  
Re. claim 10: Porharty discloses wherein the vent (26) is closed off with a removable plug (28).  
Re. claim 11: Porharty further discloses mechanical stops (complementary tapering surface and nut 19) for preventing the deflector (4) from moving along the pipe (12). A person having ordinary skill in the art would be motivated to provide mechanical stops to so that the deflector (4) could be rotatably retained on the pipe (12) in a fixed axial relation, after which hole (27) of the deflector (4) and hole (26) of the pipe (12) could then be brought into radial alignment with each other, at which point venting can occur. 
Re. claim 13: Porharty discloses wherein the vent (26) extends radially with respect to a rotation axis of the deflector (4).  
Re. claim 15: Yamanashi, which includes a hydrogen vessel (3) inherently discloses a pressure relief device that is connected at one end of the pipe (13, 15). From page 1 lines 15-28 of the instant application: 
“Vehicles storing compressed hydrogen require Pressure Relief Devices (PRD). The PRD is in fluid communication with the interior of the vessel and is configured to vent the vessel gas when activated. Activation of the PRD occurs in response to an emergency, for example, in the case of an accident. Activation of the TPRD allows vessel gas to be released from the system. According to European standards, the hydrogen gas discharge from the pressure relief device shall not be directed: (a) towards exposed electrical terminals, exposed electrical switches or other ignition sources; (b) into or towards the vehicle passenger or luggage compartments; (c) into or towards any vehicle wheel housing; (d) towards any class 0 component; (e) forward from the vehicle, or horizontally from the back or sides of the vehicle. Hence, the preferred direction for hydrogen discharge is usually towards the top.” [emphasis added] 

It would have been obvious to a person having ordinary skill in the art at the time of the invention, that Yamanashi’s high-pressure hydrogen container (3) would necessarily include a pressure relief device, such as a fusible plug (7) in pipe (5) that leads to discharge pipes (13, 15), that would allow venting. Advantageously, such a pressure relief device would increase the operational safety of the discharge system.   
Re. claim 16: Hermansson further discloses a cab (5, 2a)) and a body (at 2b), wherein the hydrogen discharge system (20) is arranged between the cab and the body.
Re. claim 17: Porharty discloses wherein a rotation axis of the deflector (4) relative to the pipe (12 and the tank 1 to which it is attached) would be parallel to a longitudinal axis of the truck (Hermansson).

Claim(s) 2, 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermansson, Yamanashi, Porharty and White as applied to claim(s) 1 above, and further in view of U.S. Patent No. 4,206,776 (Bader).  
Re. claim 2: As explained supra, the combination of Hermansson, Yamanashi, Porharty and White discloses the claimed invention. However, the above combination does not specifically disclose a mechanical stop for preventing the balancing weight from making a full rotation around the pipe. 
Bader’s system teaches a balancing weight (9) that includes rotational limit stops (14, 15) that serve to control the flow of fluid in a valve (7) from a cylindrical chamber (11) and out through apertures (6, 8). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deflector disclosed by Porharty to include the limit stops of Bader. One of ordinary skill in the art would have been motivated to make this modification because this would ensure that Porharty’s apertures (26, 27) will be properly aligned as the tank (1) is rotated. 
Re. claim 3: Bader discloses wherein the mechanical stops (14, 15) are integral with a bracket (1) of Bader’s system. Note that the Office considers Bader’s body (1) a bracket. 
Re. claim 12: Bader further discloses a damping member (13) for damping the rotation movement of the deflector (7, 8 that are connected to balancing weight 9) relative to a pipe (5). 
One of ordinary skill in the art would have been motivated to include Bader’s damping member (13) so that the speed at which the balancing weight moves under the influence of gravity can be controlled (column 2, lines 38-40). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 1,511,162 (Ganderton), which discloses a weighted valve. 
2.) U.S. Patent No. 2,089,640 (Cotterman), which discloses a pendulum valve. 
3.) U.S. Patent No. 2,433,405 (Stamm), which discloses a gravity-controlled valve. 
4.) U.S. Patent No. 4,041,967 (Tsukisaka), which discloses an apparatus for preventing fuel from leaking on turnover of a vehicle. 
5.) U.S. Patent Application Publication No. 2011/0288738 (Donnelly et al.), which discloses a hydrogen powered semi-trailer truck. 
6.) U.S. Patent Application Publication No. 2017/0144535 (Sonderegger), which discloses a truck with a dimethyl ether (DME) vent pipe. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note, on page 5, lines 1-5 of the instant application, the “function of component 18 [deflector] is to deflect the flow of hydrogen exiting from the discharge opening(s) 162, that is why it is referred to as a deflector.”